DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on October 8, 2021.  For example, claim 1 has been amended to remove the conventional additive.   It is also noted that claims 18-20 are new and require new grounds of rejection.   Thus, the following action is properly made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 13, 15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites the limitation "the additive" the 2nd line of the claim.  There is insufficient antecedent basis for this limitation as the conventional additive has been removed from claim 1 from which claim 6 depends.  The claim also recites the connecting word “including” which renders the claim indefinite because the examiner does now if other silicone surface additives which are not explicitly listed are included in the scope of the claim.
Regarding claim 7, the claim recites the limitation “second secondary drier” in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation because it is not listed in the ingredients of claim 1 from which claim 7 depends.  Perhaps the applicant would like to change the dependency to claim 2 which positively recites a second secondary drier.  
Regarding claim 13, the claim recites the limitations regarding “pigment-volume concentration”, however there is no antecedent basis for this limitation; there is no pigment component in the composition.  
Regarding claim 15, the claim recites both an “average” and an “absolute” thickness.  This renders the claim indefinite these are different type of thickness measurements.
Regarding claim 18, the claim recites the connecting word “includes” which renders the claim indefinite because the examiner does now if other organic binders which are not explicitly listed are included in the scope of the claim.
Regarding claim 19, there is no support in the specification that the emulsifying agent incorporates a conventional additive.  The conventional additive is, according to the specification, added to the coating compound, not the emulsifier.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaasen et al (US 2008/0108762) in view of Gothlich et al (US 2008/0233390).
Regarding claims 1-2, Klaasen teaches a solvent-containing coating composition (Abstract)  for a varnish coating ([0024]) containing an alkyd resin ([0008]) which has an oil length of 45-58 % ([0009]) which is considered a middle oil. It is an oxidative drying binder ([0020]).  The composition contains solvent (Abstract).  There are a mixture of driers including one based on an organic salt of iron ([0021]) and a second drier which is based on an organic salt of calcium or zirconium ([0021]).  These driers are different.  Klaasen teaches that the composition can also contain a surfactant ([0025]) which is an emulsifying agent.  
Klaasen teaches that the composition can be either water borne or solvent borne (Abstract), however fails to teach that the composition contains both water and solvent.
Gothlich teaches a coating composition (Abstract) which can contain an alkyd resin ([0103]) which contains an organic solvent ([0199]) and teaches that it is possible for fractions of water to be present ([0199]) and that emulsifiers can be incorporated to enhance the solubility ([0199]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the some water as noted in Gothlich in the composition of Klaasen.  One would have been motivated to do so because it is a standard diluent in coating compositions and would yield predicable resuls.KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 3, while Klaasen mentions siccatives based on cobalt and manganese ([0021]), it is noted that they are not mandatorily present and, therefore, the compositions can be substantially free from these compounds.
Regarding claim 4, Klaasen teaches that the alkyd resin ([0008]) can be acrylated ([0014]).  
Regarding claim 5, Klaasen teaches that the solvent is an aromatic-free aliphatic hydrocarbon solvent (Table, [0026]).
Regarding claim 6, it is noted that the additive is not mandatorily present.
Regarding claim 7, Klaasen teaches that the driers are comprises octoates and napthenates ([0021]).
Regarding claim 8, Klaasen teaches that the alkyd resin ([0008]) can be based on linoleic acid or linoleic acid or oleic acid ([0015]).
Regarding claim 9, Klaasen does not teach the incorporation of silicon dioxide compounds in the composition. 
Regarding claim 10, Klaasen teaches that the solvent is present in the amount of less than 40% because the solids content is more than 60 % ([0023]).
Regarding claim 14, Klaasen teaches a coating on a substrate by the application and drying of the coating compound according to claim 1 ([0024]).
Regarding claim 20, Klaasen teaches that the alkyd resin ([0008]) can be based on linoleic acid, linoleic acid, oleic acid ([0015]) and palmitic acid ([0015]).
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The 35 USC 101 and 35 USC 112 rejections set forth in paragraph 4 and 5 of the office action mailed on July 8, 2021 have been withdrawn in light of applicant’s amendment filed on October 8, 2021. 
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Applicants argue that their claimed invention produces a solvent-containing emulsified coating composition and, further that the invention is a “water-in-oil” emulsion.  The cited prior art does not suggest these features or their associated advantages.
Examiner’s response:  The claims do not indicate that the coating compound is emulsified or that it is an “oil-in-water” emulsion.  The prior art meets all the limitations of the claimed invention; applicants are arguing for limitations not recited in the claims.  
Applicant’s argument:  The surfactant in Klaasen is not disclosed to be an emulsifier.
Examiner’s response:  Applicant has claimed an “emulsifying agent”.  As evidenced by Patella et al (US 4,022,743), surfactants are also termed emulsifying agents (col. 2, lines 60-65).
Applicant’s argument:  Klaasen does not suggest a mixed water/solvent coating system.
Examiner’s response:  This is taught by the secondary reference, Gothlich.
Applicant’s argument:  Gothlich relates to metal coatings based on epoxies and has no relation at all to the claimed invention.  Mixed water/solvent diluents are by no means suggested for coating systems based on alkyd resins, particularly since water-based systems take too long to dry.
Examiner’s response:  Both Klaasen and Gothlich are drawn to coating compositions.  While Gothlich does indicate a preference for epoxy resins, Gothlich does teach the use of alkyd resins in paragraph ([0041]) and devotes an entire section to the alkyd resins on page 7.  As such, the two references are in the same field of endeavor. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764